Citation Nr: 1411495	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-42 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.

Some of the Veteran's records are being maintained electronically in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran has PTSD that has been attributed to a verified traumatic event ("stressor") during his military service.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the Veteran's PTSD is the result of injury incurred during his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis


After considering the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board has determined that service connection for PTSD is warranted because there is the required attribution of this disorder to his service, in particular to at least one verified stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent and credible evidence showing:  (1) the existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).

The records concerning the Veteran's service reflect that he was stationed in Germany from January 1981 to September 1983 and that his principal duty (military occupational speciality (MOS)) during that overseas service was heavy vehicle driver.  His service treatment records (STRs) indicate he was assigned a limited duty physical profile in June 1981, so while there, because of blackout spells and that he was not permitted to be assigned to a unit where a sudden loss of consciousness would be dangerous to him or others, such as work involving scaffolding, handling ammunition, vehicle driving or working near moving machinery.  In June 1983, he was treated for persistent diarrhea and vomiting and diagnosed with viral gastroenteritis, and a notation was made of "domestic friction" in that report.  However, it is unclear exactly what that was in referred to since no further explanation was provided.  In March 1983 he received awareness education and individual counseling as part of an Alcohol and Drug Abuse Prevention and Control Program.

His reported stressors include fear of having to drive large tractor trailers around Germany with just minimal training, including on the Autobahn, in snow and icy conditions, where he says many accidents occurred killing others.  He also alleges that he was verbally abused and harassed by his direct superior officer and others in his unit.  Regarding the latter, since reportedly perpetrated by a superior officer and fellow servicemen, that was not tantamount to the type of "fear of hostile military or terrorist activity" contemplated by the newest version of 38 C.F.R. § 3.304(f)(3).  See Acevedo v. Shinseki, 25 Vet App. 286, 291-93 (2012) (holding that the relaxed evidentiary burden for establishing an in-service stressor related to fear of hostile military or terrorist activity did not apply to a PTSD claim based on military sexual trauma (MST) perpetrated by another service member merely because the claimant alleged that the stressor was related to such fear).  That type of alleged incident does, however, possibly invoke consideration of § 3.304(f)(5) concerning a PTSD claim that is at least partly predicated on personal assault.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant had kicked him down a set of stairs).  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

Moreover, in this other circumstance, a Veteran may establish his entitlement to service connection for PTSD with after-the-fact medical nexus evidence attributing this diagnosis to that type of claimed stressor.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  So this is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996), that after-the-fact medical nexus evidence cannot establish the required connection between this diagnosis and an event during the Veteran's military service.

VA medical records reflect the Veteran has been treated for and diagnosed with PTSD and, according to the holding in Cohen, a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.  Moreover, this diagnosis has been attributed at least partly to some of his alleged stressors in service.  Certainly, then, when resolving all reasonable doubt in his favor as required by 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, the criteria are met for entitlement to service connection for PTSD.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).  Rather, this need only at minimum be an "as likely as not" proposition, which in this particular instance it is.



ORDER

The claim of entitlement to service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


